Citation Nr: 0702692	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 





INTRODUCTION

The veteran served on active duty from June 1980 to May 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To clarify who the veteran's 
representative in this case is and to clarify what type of 
hearing before the Board the veteran wants and to schedule 
the veteran for that hearing.

A VA Form 22a, dated in July 2004, is of record showing that 
the veteran appointed a private attorney to represent him in 
this case.  The veteran submitted a VA Form 9 in February 
2005 in which he indicated that wanted a BVA hearing at a 
local VA office before a member of the Board ("Travel 
Board" hearing).  In March 2005, the RO received VA Form 21-
22, signed by the veteran, appointing a service organization 
to represent him.  In April 2005, the RO sent the veteran a 
letter describing the different types of hearings before the 
Board that he could select (a hearing in Washington, DC, a 
Travel Board hearing, or a videoconference hearing) with a 
form for him to return indicating the type of hearing he 
wanted.  The letter does not show that copy was sent to any 
representative.  In June 2005, the RO received the form back 
from the veteran indicating again that he wanted a Travel 
Board hearing.  In July 2005, the RO received a letter from 
the private attorney stating that he was the legal 
representative of the veteran.  This letter was signed by the 
veteran but not by the attorney.  Later in July 2005, the RO 
received another letter from the veteran's attorney 
indicating that the veteran was requesting a hearing in 
Washington, DC.  However, accompanying that letter was a copy 
of VA Form 9 in which two boxes were checked indicating that 
both a hearing in Washington, DC, and a Travel Board hearing 
were being requested.  

A letter from the RO to the veteran, dated in August 2006, 
informed him that if he did not complete an enclosed form 
appointing the private attorney as his representative, VA 
could not accept the attorney as his appointed 
representative.  There is no indication that the form was 
ever returned.  A VA Form 119, Report of Contact, dated in 
October 2006, is also of record showing that the veteran was 
contacted by phone and indicated that he wished to cancel the 
Travel Board hearing and change it to a hearing in 
Washington, DC.  A handwritten note on the July 2005 unsigned 
letter from the attorney indicates that the Power of Attorney 
had been revoked and a new appointment made in November 2006.  
However, there is no form or letter in the file indicating 
that an appointment of a new representative has been made in 
this case.

Thus, it is unclear as to whether the veteran wants to appear 
in person at a hearing in Washington, D.C., whether he wants 
to have a Travel Board hearing, or whether he wants a video 
conference hearing with him appearing at the RO in Cleveland, 
Ohio, and a Veterans Law Judge, sitting in Washington, DC.  
Moreover, it is unclear whether he appointed a new 
representative in November 2006. 

The failure to afford the veteran a hearing would amount to a 
denial of due process.  38 C.F.R. § 20.904(a)(3) (2006).  
Therefore, the RO should contact the veteran to determine 
whether he would still like to be scheduled for a hearing 
before the Board, and if so, what type of hearing.  Moreover, 
the RO should clarify on remand whether there is a 
representative in this case.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to the 
Cleveland RO for the following action:

The RO should contact the veteran and 
clarify whether he wishes to appoint a 
representative in his case and provide 
him with the appropriate forms to do so.  
The RO should also clarify whether the 
veteran still wants a hearing before a 
Veterans Law Judge, and if so, what type 
of hearing.  If he does, the RO should 
take appropriate steps in order to 
schedule the veteran for a personal 
hearing with a Veterans Law Judge of the 
Board in accordance with his request.  
The veteran should be notified in writing 
of the date, time, and location of the 
hearing.  After the hearing is conducted, 
or if the veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


